                                                                                                    FILED
                                                                                           CLERK,U.S DISIRif7 COUR7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                               October 15, 2018
                                                                                        f.EN77ta1,DIfiTRI(T OF C.AUFOR\7A
                                                                                          aY:      VM          oE~~
                                    CRIMINAL MINUTES -GENERAL
 Case No.       18-2724M                                                    'bate     October 15, 2018
 Title          United States v. Lazaro-Martinez



 Present: The Honorable Michael R. Wilner

                     Veronica Piper                                            n/a
                     Deputy Clerk                                    Court Reporter /Recorder
          Attorneys Present for Government:                     Attorneys Present for Defendant:
                           n/a                                                  n/a
 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                 ~       will appear for further proceedings as required if released.
                 ~       will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:
                 ~       Allegations in petition

                 ~       Lack of bail resources

                 ❑       No stable residence or employment

                 O       Ties to foreign countries

                 ❑       Previous failure to appear or violations of probation, parole, or release
                 ~       Nature of previous criminal convictions

                 ❑       Substance abuse


MRW-2SR(9/16)                            CRIMINAL MINUTES -GENERAL                                       Page 1 of2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
 Case No.        18-2724M                                                 Date   October 15, 2018
 'Title          United States v. Lazaro-Martinez


                  ❑      Already in custody on state or federal offense
                  ~      Refusal to interview with Pretrial Services
                  n

          ~       Defendant did not oppose the detention request.


                                                    * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                           CRIMINAL MINi1TES -GENERAL                          Page 2 of 2
